Citation Nr: 0830736	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  97-10 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for left ear hearing loss 
disability.

(The issue of a higher evaluation for valvular regurgitation 
with premature ventricular contractions (PVCs) is the subject 
of a separate decision.)



REPRESENTATION

Appellant represented by:	African American PTSD 
Association



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active service from June 1965 to October 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was conducted in January 2003.  A transcript of the 
hearing has been associated with the claim file.  In April 
2004 a hearing on the issues of initial ratings for 
hypertension and premature ventricular contractions in front 
of another Veterans Law Judge was held.  The issue of the 
evaluation of hypertension was addressed.  The evaluation of 
the valvular regurgitation with premature ventricular 
contractions shall be the subject of a separate decision.  

In June 2005 the Board remanded the case for further 
evidentiary development.  In April 2008, the Board again 
remanded the case to the RO for further evidentiary 
development.  


FINDING OF FACT

The veteran has left ear hearing loss due to noise exposure 
during service.  



CONCLUSION OF LAW

Left ear hearing loss was incurred in peacetime service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
notify and assist.  A thorough review of the claims file 
reveals that the development conducted by VA in this case 
fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In any event, based on the completely 
favorable decision discussed below, the Board finds that any 
failure in VA's duty to notify and assist the veteran 
regarding his claim is harmless.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


II.  Factual background.

The veteran served on active duty from June 1965 to October 
1992; his military occupational specialty was as a practical 
nurse.  In March 1978, an audiogram disclosed a decrease in 
acuity at 4000 to 6000 Hz levels; there was a puretone 
threshold of 35 at the 6000 Hz level.  A periodic 
Audiological evaluation, performed in May 1988, revealed pure 
tone thresholds of 10, 0, 0, 0, and 10 decibels in the left 
ear at the 500, 1000, 2000, 3000, and 4000-Hertz levels.  On 
the occasion of the veteran's retirement examination, dated 
in July 1992, an Audiological evaluation revealed pure tone 
thresholds of 15, 0, 0, 10, and 20 decibels in the left ear 
at the 500, 1000, 2000, 3000, and 4000-Hertz levels; there 
was a puretone threshold of 35 at the 6000 Hz level.  

The veteran was afforded a VA examination in December 1992, 
at which time he reported a significant history of military 
noise exposure generated by exposure to bombing and artillery 
in combat.  He also reported noise exposure from flying 
airvac missions on helicopters.  On the authorized 
audiological evaluation, pure tone thresholds in the left 
ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
5
5
5
15
25

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The pertinent diagnosis was hearing 
sensitivity within normal limits.  Report of an Audiological 
evaluation, performed in May 1996, revealed normal hearing in 
both ears; word recognition was reported to be 96 percent in 
the left ear.  

On the occasion of another VA audio examination in July 1996, 
the veteran stated that he flew medical evacuation in combat 
and non-combat situations.  The veteran indicated that he was 
also exposed to engines for two years and weapon tanks for 
three years; he was also exposed to noise from the rifle 
range for 27 1/2 years.  On the authorized audiological 
evaluation, pure tone thresholds in the left ear, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
0
0
10
10
25

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.  

The veteran was seen for an otolyrogical examination in June 
1997; he complained of fluctuating hearing.  On the occasion 
of an audiological evaluation, pure tone thresholds in the 
left ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
20
10
15
10
25

Speech audiometry revealed speech recognition ability of 88 
percent in the left ear.  

Following a VA Audiological evaluation in June 1997, the 
veteran was diagnosed with high frequency hearing loss, right 
ear; bilateral tinnitus; and Meniere's disease.  The examiner 
stated that Meniere's disease, from which the veteran has 
suffered for approximately 10 years, is often associated with 
hearing loss.  The examiner further stated that, Meniere's 
disease, together with a significant exposure to loud noises 
while in the military could result in the hearing loss that 
he is now experience.  The examiner explained that, it was 
impossible to speculate the proportion of the hearing loss 
that is due to Meniere's disease or loud noise exposure; 
however, since his demonstrable hearing loss was not evident 
until July 1992, on a more probable basis, the veteran's 
hearing loss is likely secondary to Meniere's disease.  

A rating action in August 1997 granted service connection for 
tinnitus, evaluated as 10 percent disabling, effective June 
11, 1996.  

An Audiology clinic note, dated in October 1997, reports an 
assessment of hearing essentially within normal limits, 
bilaterally, with exception of mild loss at 2000 to 4000 
Hertz level in the left ear.  It was noted that word 
recognition was somewhat lower than expected given 
thresholds, however still acceptable.  

On the occasion of an Audiological evaluation, conducted in 
December 2002, pure tone thresholds in the left ear, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
20
20
30
25
35

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  

The veteran was seen for a hearing aid evaluation in January 
2003, at which time he reported decreased hearing in both 
ears since 1968.  The assessment was normal hearing in the 
left ear with mild loss at 2000, 4000, and 6000 Hz levels; 
sensorineural combined loss.  The examiner reported excellent 
word recognition at conversational speech presentation 
levels.  

At his personal hearing in January 2003, the veteran 
testified that he developed hearing loss as a result of his 
military service in Vietnam.  The veteran indicated that he 
served with combat support hospital; his military 
occupational specialty was as a field medic.  The veteran 
stated that he first noticed problems with his hearing back 
in the 1960's.  The veteran maintained that he has not been 
exposed to loud noises since service.  

By a rating action in February 2006, the RO granted service 
connection for hearing loss, right ear.  

On the occasion of an Audiological evaluation, conducted in 
November 2006, pure tone thresholds in the left ear, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
10
10
20
25
35

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.  The examiner stated that veteran's 
hearing acuity is within normal hearing limits, right and 
left.  He stated that results from military testing in 1992, 
the VA in 1996 and today show normal hearing bilaterally; 
since no hearing loss was found, it is unlikely that the 
veteran has hearing loss related to active military service.  

Received in May 2007 was the report of an Audiological 
evaluation, conducted in February 2006, which revealed 
puretone thresholds in the left ear, in decibels of: 




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
0
5
25
25
35

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  


III.  Legal Criteria.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection for an organic disease of 
the nervous system, including sensorineural hearing loss, may 
be granted if manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. If the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

The regulations provide that, in considering claims of 
veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  While the record does not show that the veteran 
received any awards which would reflect combat service, the 
Board does not dispute that the veteran was exposed to loud 
noises during service.  Exposure to loud noises is consistent 
with the circumstances of his service.  See 38 C.F.R. 
§ 1154(a).  As such, the Board finds that the statements from 
the veteran concerning in service noise exposure are credible 
when viewed in conjunction with the available evidence.  The 
veteran has also stated that his post-service employment did 
not involve such intense noise exposure.  The Board has been 
given no reason to doubt the veteran's veracity.  

Based on current evidence, the Board finds that the veteran's 
left ear hearing loss meets criteria of a disability for VA 
purposes.  It is clear that the veteran did not have a 
hearing loss disability during service.  However, that fact 
is not determinative.  Rather, the issue is whether the 
veteran has had a hearing loss disability since service and 
whether such disability is due to service.  Section 3.385 
establishes which frequencies that may be considered for 
determining the existence of disability.  However, nothing in 
section 3.385 prohibits VA from looking at other evidence and 
making a determination that there was abnormality during 
service.  The Court, in Hensley, established that normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  In this case, there 
was obvious hearing loss (although not disability) when 
tested in service in 1978, 1988 and 1992.  The fact that one 
of the tested frequencies was at 6000 Hertz only prevents VA 
from determining that there was disability for VA purposes, 
not whether there was hearing loss that was short of reaching 
the level of disability.  

In this case, there are negative medical opinions.  However, 
the opinions are premised on an incorrect fact: that hearing 
was normal during service.  His left ear auditory acuity was 
not normal during service; it was abnormal.  The Board cannot 
ignore the determinations of the Court.  Medical 
determinations that are based upon incorrect facts are 
unpersuasive.  Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).  Based upon the abnormal in-service findings, the 
Board is unable to conclude that current disability is 
unrelated to in-service abnormality.  Accordingly, service 
connection for left ear hearing loss disability is granted.  


ORDER

Service connection for left ear hearing loss disability is 
granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


